UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7257


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WILLIAM SCOTT DAVIS, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:14-cr-00240-BR-1; 5:18-cv-00238-BR)


Submitted: April 4, 2019                                           Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Scott Davis, Jr., seeks to appeal the district court’s order dismissing

without prejudice his 28 U.S.C. § 2255 (2012) motion. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 31, 2018. The notice

of appeal was filed on October 9, 2018. * Because Davis failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We deny all of Davis’ pending motions, including his motions to remand, appoint

counsel, vacate judgment, issue a certificate of appealability, supplement the record, and

grant injunctive relief. We dispense with oral argument because the facts and legal




       *
        For the purpose of this appeal, we assume that the postmark date appearing on
the envelope containing the undated notice of appeal is the earliest date it could have
been properly delivered to prison officials for mailing to the court. Fed. R. App. P. 4(c);
Houston v. Lack, 487 U.S. 266 (1988).


                                             2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                         3